DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 11/20/20, have all been considered and made of record (note the attached copy of form PTO-1449). However, none of the references, cited in the Information Disclosure Statement, teaches or suggests an apparatus of a fiber optic connector of the claimed invention.

	Response to Amendment 
3.	Applicants’ amendment filed on 01/25/21 has been fully considered and entered. 

Reasons for Allowance
4.	Claims 15-36 are allowed.
5.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 15. Specifically, the prior art fails to disclose a fiber optic connector comprising a connector body extending in an axial direction from a rearward end to a forward end, a portion of the connector body having a cylindrical wall; a connector sub-assembly configured to receive an optical fiber cable, the connector body being configured to hold the connector sub-assembly, a 
Claims 16-19 depend from claim 15. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 20. Specifically, the prior art fails to disclose a fiber optic connector comprising a connector 
Claims 21-27 depend from claim 20. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 28. Specifically, the prior art fails to disclose a connector body for a fiber optic connector, the connector body comprising the first mating member includes an arcuate wall that extends in 
Claims 29-36 depend from claim 28. 
The examiner agrees with the applicants’ arguments on pages 11-12 in the remarks and fully concurs that none of the references disclose or suggest an apparatus of a fiber optic connector with all limitations as defined above.
Claims 15-36 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for 


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883